Citation Nr: 1606527	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include a depressive disorder, as secondary to service-connected disfiguring acne with diffuse comedones, papules, pustules, and superficial cysts of the face, neck, back and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to April 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2010, the Veteran testified at the RO before a Decision Review Officer, a transcript of which has been associated with the Veteran's claims file.

A March 2012 report of contact reflects that the Veteran addressed conflicting information with regard to his desire for a Board hearing.  The Veteran ultimately withdrew his request for a Board hearing.

Additionally, the Board notes that the Veteran did not perfect an appeal of an April 2010 rating decision that denied a total disability rating based on individual unemployability (TDIU).  Accordingly that issue is not before the Board.  

Furthermore, following a July 2013 Board remand, the Veteran's claim for service connection for a bilateral foot disorder, to include tinea pedis and tinea unguium, was granted.  An August 2013 rating decision reflects the grant of service connection.  As such, this issue is no longer before the Board. The record does not reflect that the Veteran has expressed disagreement of either the initial disability evaluation assigned or the effective date assigned for the grant of service connection.  

In addition to a paper claims file, the Veteran also has an electronic claims file in Virtual VA and/or VBMS.  The Board has considered both in reaching this decision.



FINDING OF FACT

An acquired psychiatric disorder, to include a depressive disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a depressive disorder was not incurred in or aggravated by the Veteran' active duty service, nor has it been shown to be secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.10 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization Disabled American Veterans and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection to include secondary service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  While the claim was remanded in part to obtain any Social Security Administration (SSA), a July 2013 notice from SSA indicates that no medical records are available for the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations in April 2009 and in July 2013.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a mental health examination.  Ultimately, the examiner concluded that the Veteran's acquired psychiatric disorder, to include a depressive disorder was not due to or aggravated by an event, disease, or injury incurred during active service, or secondary to a service-connected disability.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate. Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the July 2013 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service-connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating these claims, the Board must assess the competency and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his acquired psychiatric disorder, to include depressive disorder was caused or aggravated by his service-connected disfiguring acne with diffuse comedones, papules, and superficial cysts of the face, neck, back, and chest and or tinea pedis and tinea unguium.

A review of the service treatment records reflects a psychiatric evaluation in April 1963 which found no evidence of mental illness or acute upsetness.  A diagnosis of passive-aggressive reaction, chronic, severe, manifested by inefficiency, passive, obstructism, and unwillingness to expend effort constructively.  This diagnosis is also reflected on his May 1963 separation examination.

The record is silent to any other complaints of mental health symptoms or diagnose until 2008.  Pharmaceutical records dated in 2008 through 2009 reflect that the Veteran was prescribed Trazodone.

A VA general medical examination performed in January 2009 reflects a diagnosis of diffuse acne and comedones of the back, neck, chest, and face.  The examiner commented that the Veteran was not concerned about the cosmetic issues related to the diagnosis.

The Veteran underwent an April 2009 VA mental health examination.  The examiner reviewed the claims file and indicated that the Veteran had prior disciplinary infractions and adjustment problems during his military service and referenced the 1963 mental health evaluation.  The Veteran reported several symptoms of depression as well as reported avoiding people due to his acne.  Following a mental status examination and review of the claims folder, the examiner opined that the Veteran's depression is not caused by or a result of his service-connected acne (papulosquamous disorders) and that the Veteran did not a depressive diagnosis.  The examiner reasoned that although the Veteran did experience some depressive symptoms, he did not meet the DSM-IVTR criteria for a depressive disorder.  Moreover, the Veteran mostly related his depressive symptoms to his physical limitations associated with other medical conditions, and not his acne.  

VA treatment records dated April 2009 to December 2009 reflect negative depression screenings.

In April 2009 the Veteran submitted a statement from a long-time friend indicating that the Veteran appeared to have a depressed state of mind for quite a few years and has always seemed isolated and depressed.  Specifically, the Veteran's friend found him to be depressed with many health issues and problems the appeared to affect the Veteran and cause him to avoid socializing.

The Veteran was afforded a hearing before a Decision Review Officer in February 2010.  During the hearing, the Veteran testified that he was self-conscious of his body odor and his VA physicians prescribed him Xanax for his depression.  

An April 2010 VA treatment record indicated that the Veteran reported some symptoms of depression and that a referral to a mental health provider may be needed.

The Veteran was afforded an additional VA mental health examination in July 2013.  Following review of the claims file and in-person examination of the Veteran, the examiner provided a diagnosis of depressive disorder NOS.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically the examiner found that the Veteran did not meet the DSM-IVTR criteria for PTSD, but did have symptoms consistent with a depressive disorder beginning about three years ago.  The examiner found that the only connection between the Veteran's acne/skin conditions identified by the Veteran was that the Veteran tended to avoid people due to bad body odor.  However, the Veteran also reported that bad body odor was not the only reason for isolating himself.  The examiner ultimately found that there was no available evidence to link depressive symptoms, which appear aggravated by his medical conditions, to his acne.  However the depressive symptoms appear to be at least as likely as not due to the changes in his life circumstances (four divorces, living alone, isolated, and sedentary lifestyle).  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service-connection for an acquired psychiatric disorder to include a depressive disorder.  In other words, the competent and credible evidence of record does not show that the Veteran's acquired psychiatric disorder to include depressive disorder are related to his military service or secondary to his service-connected disfiguring acne with diffuse comedones, papules, pustules, and superficial cysts of the face, back, neck, and chest.

Although the evidence reveals that the Veteran currently suffers from symptoms related to a depressive disorder NOS, the competent, probative evidence of record does not etiologically link this condition to his service or any incident therein. Service treatment records do indicate a diagnosis passive-aggressive reaction, chronic, severe, however, the Veteran did not report symptoms of any acquired psychiatric disorder, to include depressive disorder, nor did he seek treatment for any such disorder for decades following his separation from service.  

Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case. In this regard, the Board observes that the first indication of any treatment for symptoms of an acquired psychiatric disorder to include depression occurred in 2009.  Finally, the Veteran's primary contention is that his claimed acquired psychiatric disorder, to include depression is related to his service-connected disfiguring acne. In that regard, he has specifically denied any psychiatric disorders occurring during service.

For purposes of establishing secondary service connection, there is post-service medical evidence of disfiguring acne with diffuse comedones, papules, pustules, and superficial cysts of the face, neck, back and chest for which the Veteran is in receipt of service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected disfiguring acne either caused or aggravated the claimed acquired psychiatric disorder, to include a depressive disorder. On the other hand, both VA examiners concluded that the claimed acquired psychiatric disorder, to include a depressive disorder is not related to the  service-connected disfiguring acne.  Moreover, the examiners did not find that the Veteran's psychiatric disorder was caused by his service-connected acne, and they essentially found that the Veteran's acne did not aggravate his psychiatric disorder.  Specifically, the April 2009 examiner addressed the Veteran's active duty psychiatric evaluation, but concluded that the Veteran's depressive symptoms were related to his physical limitations associated with other medical conditions, and not his acne.  

In essence, the VA examiners provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to the examiner's opinions, the Board notes that the examiner had the claims file for review; specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has considered the Veteran's statements and the lay statements submitted on his behalf, concerning the etiology of these claimed disabilities. The Veteran as well as the Veteran's friend is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that neither the Veteran nor his friend are competent to offer an opinion on a complex medical matter, to include opining as to any psychiatric diagnosis and/or related symptomatology that caused or contributed to the development of his claimed acquired psychiatric disorder to include a depressive disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, and there is no doubt to be resolved. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include a depressive disorder, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


